Exhibit 10.13

ALPHA SERVICE COMPANIES RABBI TRUST AGREEMENT

THIS TRUST AGREEMENT is made by and between ALPHA NATURAL RESOURCES, INC., a
Delaware corporation (the “Company”), and T. ROWE PRICE TRUST COMPANY, a
Maryland limited purpose trust company (the “Trustee”).

W I T N E S S E T H    T H A T:

WHEREAS, the Company previously established THE ALPHA NATURAL RESOURCES, INC.
AND SUBSIDIARIES DEFERRED COMPENSATION PLAN (the “Plan”) effective December 31,
2004 to provide deferred compensation benefits to a select group of management
or highly compensated employees of the Company and its subsidiaries that have
adopted the Plan;

WHEREAS, the Plan was most recently amended and restated in its entirety
effective January 1, 2011;

WHEREAS, the Company desires to establish this Trust to provide a source of
funds to pay the following benefits, but only to the extent such benefits
accrued or accrue under the Plan at a time when the participants in the Plan
were or are employed by the participating companies identified in Appendix A to
this Agreement (the “Participating Companies”): (i) the benefits that had
accrued, but were not paid, under the Plan as of December 31, 2010, and the
deemed earnings on such accrued benefits; and (ii) the benefits that accrue
under the Plan on or after January 1, 2011 and the deemed earnings on such
accrued benefits;

WHEREAS, the Participating Companies have incurred or expect to incur liability
under the terms of the Plan with respect to the participants of the Plan and
their beneficiaries (collectively referred to as “Trust Beneficiaries”);

WHEREAS, it is the intention of the Participating Companies to make
contributions to the Trust to provide a source of funds to meet some or all of
the Participating Companies’ liabilities under the Plan;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee declare and agree as follows:

SECTION 1. ESTABLISHMENT OF THE TRUST.

1.1 The Company hereby establishes with the Trustee a trust to hold and accept
such sums of money and other property acceptable to the Trustee as from time to
time shall be paid or delivered to the Trustee (the “Trust”). All such money and
other property, all investments and reinvestments made therewith or proceeds
thereof and all earnings and profits thereon, less all payments and charges as
authorized herein, are hereinafter referred to as the (“Trust Fund”). The Trust
Fund shall be held, administered and disposed of by the Trustee in accordance
with the provisions of this Trust Agreement.

1.2 It is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan for purposes of Title I



--------------------------------------------------------------------------------

of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
The Company represents that this Trust is not intended to be and is not subject
to Part 4 of Title I of ERISA.

1.3 This Trust is intended to be a grantor trust, of which the Participating
Companies are the grantors, within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall be construed accordingly. The parties acknowledge that the
Trustee shall hold all assets of all Participating Companies on a commingled
basis and the Trustee shall have no ability to identify assets contributed by
any particular Participating Company.

1.4 The Trust Fund shall be held separate and apart from other funds of the
Participating Companies and shall be used exclusively for the uses and purposes
of Trust Beneficiaries and general creditors as herein set forth. Trust
Beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust Fund. Any rights credited under the Plan
and this Trust Agreement shall be mere unsecured contractual rights of Trust
Beneficiaries against each applicable Participating Company. All assets held
within the Trust Fund shall be subject to the claims of the Participating
Companies’ general creditors under federal and state law in the event that a
Participating Company is Insolvent, as defined in Section 8.1 hereof. Any assets
held within the Trust Fund shall not be subject to the claims of any other
person’s general creditors, including without limitation, any other affiliates
of the Company that may participate in the Plan, but do not hold assets through
this Trust.

SECTION 2. ACCEPTANCE BY THE TRUSTEE.

The Trustee accepts the Trust established under this Trust Agreement on the
terms and subject to the provisions set forth herein, and it agrees to discharge
and perform fully and faithfully all of the duties and obligations imposed upon
it under this Trust Agreement.

SECTION 3. LIMITATION ON USE OF FUNDS.

The Trust established hereby shall be irrevocable and each Participating Company
shall have no right or power to direct the Trustee to return to each
Participating Company or to divert to others any assets of the Trust Fund before
all payment of benefits have been made to Trust Beneficiaries pursuant to the
terms of the Plan; provided, however, that (i) nothing in this Section 3 shall
be deemed to limit or otherwise prevent the payment from the Trust Fund of
expenses and other charges as provided in Sections 5.1(e), 9.1, 9.2 and 10.4 of
this Trust Agreement or the application of the Trust Fund as provided in
Section 13 of this Trust Agreement and (ii) the Trust Fund shall at all times be
subject to the claims of the general creditors of the Participating Companies as
set forth in Section 8 of this Trust Agreement. The Trustee shall have no duty
to determine whether all benefit payments have been made to Trust Beneficiaries
and may rely on the Company’s notification regarding such payment.

SECTION 4. DUTIES AND POWERS OF THE TRUSTEE WITH RESPECT TO INVESTMENTS.

4.1 The Trustee shall invest and reinvest the principal and income of the Trust
Fund and keep the Trust Fund invested, without distinction between principal and
income, solely as

 

- 2 -



--------------------------------------------------------------------------------

directed by the Company, in publicly traded common and preferred stocks,
publicly traded bonds and other evidences of indebtedness, governmental
obligations, savings and time deposits, certificates of deposit, cash,
guaranteed investment contracts, bank investment contracts, synthetic investment
contracts, individual or group annuity contracts, regulated investment companies
registered under the Investment Company Act of 1940 (including any investment
company which has an investment management or other agreement with an affiliate
of the Trustee). The Company’s investment direction to the Trustee may represent
the aggregate of deemed investment elections of Trust Beneficiaries with respect
to amounts allocated to each Trust Beneficiary’s account under the Plan. The
Trustee shall have no duty to question any action or direction of the Company or
any failure to give directions, or to make any suggestion to the Company as to
the investment or reinvestment of, or the disposition of, such assets.

4.2 Notwithstanding any provisions of this Trust Agreement to the contrary, the
Company shall not direct the Trustee to invest any portion of the Trust Fund in
any security or other obligation issued by the Company or any of its affiliates,
other than a de minimis amount held in a common investment vehicle in which the
Trustee invests.

4.3 During the term of this Trust, all income received in the Trust Fund, net of
expenses and taxes, shall be accumulated and reinvested.

4.4 In the event that insurance policies or contracts or investment contracts
(including structured or synthetic investment contracts) issued by a bank,
insurance company or other financial or similar institution are held in the
Trust Fund at the direction of an investment manager, as such term is defined in
Section 3(38) of ERISA, or the Company (“Contracts”), the Trustee shall not be
liable for the refusal or inability of any insurance company, bank or other
financial institution to issue, change, pay proceeds or make payments due under
any Contract; for the form, terms, genuineness, validity or sufficiency of any
Contract; or for any delay in payment or proceeds due under any Contract. The
Trustee shall not be responsible for the valuation of any Contract and the
Trustee shall be entitled to conclusively rely upon such valuation provided by
the issuer of the Contract for all purposes under this Trust Agreement. The
Company and/or the investment manager, as the case may be, shall be responsible,
and the Trustee shall not be responsible, for evaluating or monitoring the
financial condition or status of any financial institution or insurance company
issuing any such Contract which the Company or an investment manager directs the
Trustee to hold or to purchase with assets of the Trust Fund.

SECTION 5. ADDITIONAL POWERS AND DUTIES OF THE TRUSTEE.

5.1 The Trustee shall have the following powers and authority as necessary to
effectuate the instructions and directions of the Company with respect to
property constituting a part of the Trust Fund:

(a) To receive and hold all contributions paid to it by each Participating
Company; provided, however, that the Trustee shall have no duty to require any
contributions to be made, or to determine that any of the contributions received
comply with the conditions and limitations of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

(b) At the direction of the Company, to sell, exchange or transfer any such
property.

(c) To transmit to the Company all notices of conversion, redemption, tender,
exchange, subscription, class action, claim in insolvency proceedings or other
rights or powers relating to any property in the Trust Fund, to the extent that
any such notices are received by the Trustee from its agents or custodian, from
issuers of securities and from the party (or its agents) extending such rights.

(d) At the direction of the Company, to exercise any right, including the right
to vote or tender, appurtenant to any securities held in the Trust Fund;
exercise conversion privileges, subscription rights and other options; and
participate in or dissent from any plan of reorganization, consolidation,
merger, combination, liquidation or other similar plan relating to any such
property.

(e) To engage any legal counsel, including counsel to the Company or any of its
affiliates or counsel to the Trustee, or any other suitable agents, to consult
with such counsel or agents with respect to the construction of this Trust
Agreement, the duties of the Trustee hereunder, the transactions contemplated by
this Trust Agreement or any act which the Trustee proposes to take or omit, to
rely upon the advice of such counsel or agents and to pay its reasonable fees,
expenses and compensation out of the Trust Fund, if not paid by the Company.

(f) To register any investment held by it in its own name or in the name of any
custodian or of its nominee, with or without the addition of words indicating
that such securities are held in a fiduciary capacity, but the books and records
of the Trustee shall at all times show that all such investments are part of the
Trust Fund.

(g) To hold or to appoint an agent or custodian to hold any property hereunder
in bearer form or in its own name or the name of its nominee and to deposit or
arrange for the deposit of any such securities or other property in a securities
depository or clearing agency.

(h) To make, execute, acknowledge and deliver, as Trustee, any and all documents
of transfer and conveyance and any and all other instruments in writing
necessary or proper for the accomplishment of any of the foregoing powers.

(i) At the direction of the Company, to transfer assets of the Trust Fund to a
successor trustee as provided in Section 11.4.

Each and all of the foregoing powers may be exercised without a court order or
approval.

SECTION 6. PAYMENTS TO TRUST BENEFICIARY.

6.1 The Company shall provide the Trustee with payment instructions that
indicate the amounts payable to each Trust Beneficiary, the form in which such
amounts are to be paid (as provided for under the Plan) and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
the Trustee shall make payments out of the Trust Fund to Trust Beneficiaries in
accordance with such payment instructions. Pursuant to instructions by the
Company, the Trustee shall withhold federal and state income taxes from each
payment made

 

- 4 -



--------------------------------------------------------------------------------

under this Trust Agreement at the rate(s) designated by the Company and shall
report and pay such amounts to the appropriate federal and state taxing
authorities. The Trustee shall rely completely on the Company’s instructions and
shall have no duty to inquire into the accuracy of such instructions. The
Trustee also shall rely completely on the Company’s determination, without any
duty of inquiry, with respect to any failure of the Plan to comply with
Section 409A of the Code. The Trustee shall have no tax reporting or withholding
obligations with respect to contributions made to the Trust or any taxable
income or excise tax resulting from any failure to comply with Section 409A of
the Code.

6.2 If any check for a benefit directed to be made from the Trust has been
mailed by the Trustee, by regular United States mail, to the last known address
of the Trust Beneficiary and is returned unclaimed, or if a benefit payment
check is not cashed by the Trust Beneficiary, the Trustee shall notify the
Company and the Company shall be responsible for locating such Trust Beneficiary
and for instructing the Trustee on the action to take with respect to the
payment of such Trust Beneficiary’s benefits.

6.3 The entitlement of a Trust Beneficiary to benefits under the Plan shall be
determined by the Company or its designee (which may not be the Trustee) and any
claim for benefits shall be considered and reviewed under the claims procedures
set forth in the Plan. The Trustee shall follow the instructions of the Company
and shall have no duty or right to inquire into the Company’s decision with
respect to the payment of benefits and shall be fully indemnified therefor by
the Company.

6.4 Each Participating Company may make payment of benefits directly to each
such Participating Company’s Trust Beneficiaries as they become due under the
terms of the Plan. The Company shall notify the Trustee of a Participating
Company’s decision to make payment of benefits directly prior to the time
amounts are payable to Trust Beneficiaries. In addition, if the Trust Fund is
not sufficient to make payments of benefits in accordance with the terms of the
Plan, the respective Participating Company shall make the balance of each such
payment as it falls due. The Trustee shall notify the Company if the Trust Fund
is not sufficient to make the requested benefit payments.

6.5 Each Participating Company shall remain primarily liable to pay the benefits
under the Plan with respect to which it is contractually obligated to pay.
However, each Participating Company’s liability under the Plan shall be reduced
or offset to the extent benefit payments for which it is contractually obligated
to pay are made from the Trust Fund.

SECTION 7. FUNDING OF THE TRUST.

7.1 Funding of the Trust Fund by the Participating Companies is not mandatory.

7.2 Each Participating Company may at any time or from time to time make
additional deposits of money or other property acceptable to the Trustee to the
Trust Fund to augment the principal to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement. Neither the Trustee nor any
Trust Beneficiary shall have any right to compel such additional deposits.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 8. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO

TRUST BENEFICIARIES WHEN A PARTICIPATING COMPANY IS INSOLVENT.

8.1 Upon receipt of notification issued in accordance with Section 8.2(a)
hereof, the Trustee shall cease payment of benefits to all Trust Beneficiaries
if any Participating Company is Insolvent. A Participating Company shall be
considered “Insolvent” for purposes of this Trust Agreement if: (i) the Board of
Directors or the Chief Executive Officer of the Company provides written
certification to the Trustee that the Participating Company is unable to pay its
debts as they become due, or (ii) the Participating Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code.

8.2 At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the entire principal and income of the Trust Fund shall be
subject to the claims of general creditors of a Participating Company in the
event of the Participating Company’s Insolvency as set forth below:

(a) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing if a Participating Company
becomes Insolvent. If a person claiming to be a creditor of a Participating
Company alleges in writing to the Trustee that the Participating Company has
become Insolvent, the Trustee shall determine solely through written
certification of the Company whether the Participating Company is Insolvent and,
pending such determination, the Trustee shall discontinue payment of benefits to
all Trust Beneficiaries.

(b) Unless the Trustee has received written notice from the Company or a person
claiming to be a creditor of a Participating Company alleging that the
Participating Company is Insolvent, the Trustee shall have no duty to inquire
whether a Participating Company is Insolvent. The Trustee may in all events rely
on such certification concerning a Participating Company’s solvency as may be
furnished to the Trustee by the Company in accordance with Section 8.2(a)
hereof.

(c) If at any time the Trustee has received written notice of Insolvency from
the Board of Directors or the Chief Executive Officer of the Company, the
Trustee shall discontinue payments of benefits under the Plan to all Trust
Beneficiaries and shall hold all the assets in the Trust Fund for the benefit of
general creditors of the Participating Company for which the Trustee has
received such written notice of Insolvency; provided that, any assets held
within the Trust Fund shall not be subject to the claims of any other person’s
general creditors, including without limitation, any other affiliates of the
Company that may participate in the Plan, but do not hold assets through this
Trust. The Trustee shall deliver the assets in the Trust Fund to satisfy the
claims of the Participating Company’s general creditors as directed by final
order of a court of competent jurisdiction. Nothing in this Trust Agreement
shall in any way diminish any rights of Trust Beneficiaries to pursue their
rights as general creditors of the Participating Company with respect to
benefits due under the Plan or otherwise.

(d) The Trustee shall resume the payment of benefits to the affected Trust
Beneficiaries in accordance with this Trust Agreement only after the Board of
Directors or Chief

 

- 6 -



--------------------------------------------------------------------------------

Executive Officer of the Company has notified the Trustee in writing that the
Participating Company is not Insolvent (or is no longer Insolvent).

8.3 If the Trustee discontinues the payment of benefits from the Trust Fund
pursuant to Section 8.2 hereof and subsequently resumes such payments, the first
payment to each affected Trust Beneficiary following such discontinuance shall,
provided that there are sufficient assets in the Trust Fund, include the
aggregate amount of all payments which would have been made to such Trust
Beneficiary in accordance with the relevant provisions of the Plan during the
period of such discontinuance, less the aggregate amount of any payments made to
such Trust Beneficiary by the Participating Companies during any such period of
discontinuance.

SECTION 9. TAXES, EXPENSES AND TRUSTEE FEES.

9.1 The Participating Companies shall from time to time pay taxes of any and all
kinds whatsoever which at any time are lawfully levied or assessed upon or
become payable in respect of the Trust Fund, the income or any property forming
a part thereof, or any security transaction pertaining thereto. Subject to the
provisions of Section 6.1 hereof, to the extent that any taxes levied or
assessed upon the Trust Fund are not paid by the Participating Companies, the
Trustee shall pay such taxes out of the Trust Fund. The Trustee shall, if
requested by the Company, contest the validity of taxes in any manner deemed
appropriate by the Company or its counsel, but only at the Company’s expense,
and only if it has received an indemnity bond or other security satisfactory to
it to pay any such expenses. In the alternative, the Company may itself contest
the validity of any such taxes. The Trustee will withhold federal and state
income taxes from any payments made to a Trust Beneficiary in accordance with
Section 6.1 of this Agreement.

9.2 The Company shall pay the Trustee a fee of $2,000.00 annually as
compensation for its services hereunder. The Trustee fee may be changed by the
Trustee upon 90 days prior written notice to the Company. The Company also shall
pay the administrative expenses and other expenses incurred by the Trustee in
the performance of its duties under this Trust Agreement, including but not
limited to brokerage commissions, fees of counsel engaged by the Trustee
pursuant to Section 5.1(e) hereof and fees for preparation of annual trust tax
returns. Such fees and expenses shall be charged against and paid from the Trust
Fund, to the extent the Company does not pay such fees and expenses.

SECTION 10. ADMINISTRATION AND RECORDS.

10.1 The Trustee shall keep or cause to be kept accurate and detailed accounts
of any investments, receipts, disbursements and other transactions under the
Trust and all accounts, books and records relating thereto shall be open to
inspection and audit at all reasonable times by any person designated by the
Company. All such accounts, books and records shall be preserved (in original
form, or on microfilm, magnetic tape or any other similar process) for such
period as the Trustee may determine, but the Trustee may only destroy such
accounts, books and records after first notifying the Company in writing of its
intention to do so and transferring to the Company any of such accounts, books
and records requested.

 

- 7 -



--------------------------------------------------------------------------------

10.2 Within ninety (90) days after the close of each Plan Year (as such term is
defined in the Plan), and within ninety (90) days after the removal or
resignation of the Trustee or the termination of the Trust, the Trustee shall
file with the Company a written account setting forth all investments, receipts,
disbursements and other transactions effected by it during the preceding Plan
Year, or during the period from the close of the preceding Plan Year to the date
of such removal, resignation or termination, including a description of all
investments and securities purchased and sold with the cost or net proceeds of
such purchases or sales and showing all cash, securities and other property held
at the end of such Plan Year or other period. Upon the expiration of ninety
(90) days from the date of filing such annual or other account, the Trustee
shall to the maximum extent permitted by applicable law be forever released and
discharged from all liability and accountability with respect to the propriety
of its acts and transactions shown in such account except with respect to any
such acts or transactions as to which the Company shall within such ninety
(90) day period file with the Trustee written objections.

10.3 The Trustee shall upon the Company’s reasonable request permit an
independent public accountant selected by the Company to have access during
ordinary business hours to such records as may be necessary to audit the
Trustee’s accounts for the Trust.

10.4 As of each valuation date set forth in the Plan and at such other times as
is necessary or as the Trustee and the Company agree, the fair market value of
the assets held in the Trust Fund shall be determined. The valuation shall be
based, without independent investigation, upon valuations provided by investment
managers, trustees of common trust funds, sponsors of mutual funds and records
of securities exchanges. Notwithstanding the foregoing, the Trustee shall not be
responsible for providing the value of any bank investment contracts, structured
or synthetic investment contracts or insurance contracts, or for any asset which
is not liquid or not publicly traded, the value of which shall be provided by
the Company. The Trustee may obtain the opinions of qualified appraisers, as
necessary in the discretion of the Trustee, to determine the fair market value
of any security or other obligation issued by the Company or any of its
affiliates, the fees of which appraiser shall, unless paid by the Company, be
paid from the Trust Fund.

10.5 Nothing contained in this Trust Agreement shall be construed as depriving
the Trustee or Company of the right to have a judicial settlement of the
Trustee’s accounts.

10.6 In the event of the removal or resignation of the Trustee, the Trustee
shall deliver to the successor trustee all records which shall be required by
the successor trustee to enable it to carry out the provisions of this Trust
Agreement.

10.7 The Trustee shall prepare and file such tax reports and other returns as
the Company and the Trustee may from time to time agree to in writing.

SECTION 11. REMOVAL OR RESIGNATION OF THE TRUSTEE

AND DESIGNATION OF SUCCESSOR TRUSTEE.

11.1 At any time the Company may remove the Trustee with or without cause, upon
at least sixty (60) days advance written notice to the Trustee.

 

- 8 -



--------------------------------------------------------------------------------

11.2 The Trustee may resign at any time upon at least sixty (60) days advance
written notice to the Company.

11.3 In the event of such removal or resignation, the Trustee shall duly file
with the Company a written account as provided in Section 10.2 of this Trust
Agreement for the period since the last previous annual accounting, listing the
investments of the Trust and any uninvested cash balance thereof, and setting
forth all receipts, disbursements, distributions and other transactions
respecting the Trust not included in any previous account, and if written
objections to such account are not filed as provided in Section 10.2, the
Trustee shall to the maximum extent permitted by applicable law be forever
released and discharged from all liability and accountability with respect to
the propriety of its acts and transactions shown in such account.

11.4 Prior to the effective date of the removal or resignation of the Trustee,
the Company shall designate a successor trustee qualified to act hereunder. In
the event that the Company fails to designate a successor trustee as of the
effective date of the Trustee’s resignation or removal, the Trustee shall have
the right to apply to a court of competent jurisdiction for the appointment of a
successor. All of the Trustee’s expenses in such court proceeding, including
attorneys’ fees, shall, if not paid by the Company, be allowed as administrative
expenses of the Trust. Each such successor trustee, during such period as it
shall act as such, shall have the powers and duties herein conferred upon the
Trustee, and the word “Trustee” wherever used herein, except where the context
otherwise requires, shall be deemed to include any successor trustee. Upon
designation of a successor trustee and delivery to the resigned or removed
Trustee of written acceptance by the successor trustee of such designation, such
resigned or removed Trustee shall promptly assign, transfer, deliver and pay
over to such Trustee, in conformity with the requirements of applicable law, the
funds and properties in its control or possession then constituting the Trust
Fund.

SECTION 12. ENFORCEMENT OF TRUST AGREEMENT AND LEGAL PROCEEDINGS.

The Company shall have the right to enforce any provision of this Trust
Agreement. In any action or proceedings affecting the Trust, the only necessary
parties shall be the Company and the Trustee and, except as otherwise required
by applicable law, no other person shall be entitled to any notice or service of
process. Any judgment entered in such an action or proceedings shall, to the
maximum extent permitted by applicable law, be binding and conclusive on all
persons having or claiming to have any interest in the Trust.

SECTION 13. TERMINATION AND SUSPENSION.

The Trust shall terminate when all payments, which have or may become payable to
Trust Beneficiaries pursuant to the terms of the Plan, have been made or the
Trust Fund has been exhausted. The Company also may terminate the Trust prior to
the time that all benefit payments have been made pursuant to the Plan, upon
written approval of all Trust Beneficiaries entitled to payment of benefits
under this Trust. The Trustee shall have no duty to determine whether all
benefit payments have been made to Trust Beneficiaries and may rely on the
Company’s notification regarding such payment. Upon termination of the Trust,
all remaining assets shall then be paid by the Trustee to the Participating
Companies.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 14. AMENDMENTS.

14.1 The Company and the Trustee may from time to time by written instrument,
amend any or all of the provisions of this Trust Agreement. Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plan or shall
make the Trust revocable after it has become irrevocable in accordance with
Section 3 hereof.

14.2 The Company shall furnish the Trustee with a copy of all amendments to the
Plan.

SECTION 15. NONALIENATION.

Except insofar as applicable law may otherwise require and subject to Sections
1, 3 and 8 of this Trust Agreement: (i) no amount payable to or in respect of
any Trust Beneficiary at any time under the Trust shall be subject to any manner
of alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge or encumbrance of any kind, and any attempt to so alienate,
sell, transfer, assign, pledge, attach, charge or otherwise encumber any such
amount, whether presently or thereafter payable, shall be void; and (ii) the
Trust Fund shall in no manner be liable for or subject to the debts or
liabilities of any Trust Beneficiary.

SECTION 16. COMMUNICATIONS.

16.1 Communications to the Company shall be addressed to the Company at One
Alpha Place, Abingdon, VA 24212; provided, however, that upon the Company’s
written request, such communications shall be sent to such other address as the
Company may specify.

16.2 Communications to the Trustee shall be addressed to T. Rowe Price Trust
Company at 100 East Pratt Street, Baltimore, Maryland 21202; Attention Legal
Department; provided, however, that upon the Trustee’s written request, such
communications shall be sent to such other address as the Trustee may specify.

16.3 No communication shall be binding on the Trustee until it is received by
the Trustee, and no communication shall be binding on the Company until it is
received by the Company.

16.4 Any action of the Company pursuant to this Trust Agreement, including all
orders, requests, directions, instructions, approvals and objections of the
Company to the Trustee, shall be in writing or by such electronic transmission
as agreed upon by the Company and the Trustee, signed on behalf of the Company
by any duly authorized officer of the Company. Any communication by a Trust
Beneficiary with the Trustee must be in writing in order to have effect. The
Trustee may rely on, and will be fully protected with respect to, any such
action taken or omitted in reliance on any information, order, request,
direction, instruction, approval, objection, or list delivered to the Trustee by
the Company.

SECTION 17. INDEMNIFICATION.

The Company shall indemnify and hold harmless the Trustee (including its
affiliates, representatives, agents and employees) from and against any
liability, cost or other expense, including, but not limited to, the payment of
attorneys’ fees that the Trustee incurs in prosecuting

 

- 10 -



--------------------------------------------------------------------------------

or defending against any claim or litigation in connection with the Trust or
that the Trustee otherwise incurs in connection with this Trust Agreement or the
Plan, unless such liability, cost or other expense arises from the Trustee’s own
willful misconduct or gross negligence.

SECTION 18. MISCELLANEOUS PROVISIONS.

18.1 Successors and Assigns. This Trust Agreement shall be binding upon and
inure to the benefit of the Company, the Participating Companies and the Trustee
and their respective successors and assigns.

18.2 No Assumption/Limitation of Duties. The Trustee assumes no obligation or
responsibility with respect to any action required by this Trust Agreement on
the part of the Company. The duties of the Trustee with respect to the Plan and
this Trust are limited to those as specifically set forth under the terms of
this Trust Agreement. Without limiting the generality of the preceding sentence,
the Trustee is not a party to the Plan, has no obligation to know or interpret
any provision of the Plan, assumes no responsibility for plan design, and
assumes no responsibility for any particular tax effect for any person with
respect to or arising out of the Plan or this Trust.

18.3 Headings. Titles to the Sections as well as all headings and subheadings of
this Trust Agreement are included for convenience only and shall not control the
meaning or interpretation of any provision of this Trust Agreement.

18.4 Conflict with Plan. In the event of any conflict between the provisions of
the Plan document and this Trust Agreement, the provisions of this Trust
Agreement shall prevail.

18.5 Construction. Whenever used in this Trust Agreement, unless the context
indicates otherwise, the singular shall include the plural, the plural shall
include the singular, and the male gender shall include the female gender.

18.6 Severability. If any provision of this Trust Agreement is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision, and this Agreement shall be construed and enforced as if such
provision had not been included.

18.7 Law to Govern. This Trust Agreement and the Trust established hereunder
shall be governed by and construed, enforced and administered in accordance with
the laws of the State of Maryland and the Trustee shall be liable to account
only in the courts of the State of Maryland.

18.8 Counterparts. This Trust Agreement may be executed in any number of
counterparts, each of which shall be deemed to be the original and all of which
together shall constitute one and the same instrument.

18.9 Trustee as Successor Trustee. If the Trustee is acting as a successor
trustee with respect to the Trust, the Company shall indemnify the Trustee
against all liabilities with respect to the Trust arising prior to the
appointment of the Trustee and its acceptance thereof.

 

- 11 -



--------------------------------------------------------------------------------

18.10 Patriot Act Compliance. Pursuant to federal law, the Trustee is required
to obtain certain information relating to the Trust and/or the Company and to
verify and maintain the information. Also under federal law, the Trustee is
required to provide the following notice: Before the Trust can be funded, the
Trustee must have or be provided with: (a) the taxpayer identification number of
the Trust and/or the Company (or have a copy of a submitted taxpayer
identification number application for the Trust); (b) a signed copy of the Trust
Agreement; and (c) the Company’s street address (a place to contact the Company
for matters regarding the Trust). If the Trustee is not provided or able to
verify any such information, the Trust may be frozen or closed.

18.11 Effective Date. This Trust Agreement shall be effective January 1, 2011.

 

- 12 -



--------------------------------------------------------------------------------

18.12 Signature Authority and Conformity with the Plan. The person executing
this Trust Agreement on behalf of the Company certifies that he or she is duly
authorized by the Company consistent with the terms of the Plan to do so. The
Company represents that copies of all Plan documents as in effect on the date of
this Trust Agreement have been delivered to the Trustee.

18.13 Code Section 409A. Notwithstanding any provisions of this Trust Agreement
or the Plan to the contrary: (i) to the extent applicable, this Trust Agreement
and the Plan are intended to comply with Section 409A of the Code and any rules
or regulations issued thereunder or an exception thereto, and shall be
interpreted and construed accordingly; (ii) the assets of the Trust shall not be
restricted in a manner that would result in a transfer of property as provided
under Section 409A(b)(2) of the Code (relating to the employer’s financial
health) or Section 409A(b)(3) of the Code (relating to the funding status of the
employer’s defined benefit plans); and (iii) no contribution to this Trust may
be made during any “restricted period” within the meaning of Section 409A(b)(3)
of the Code; provided, however, to the extent a contribution is made during any
such “restricted period,” the Trustee shall immediately return such contribution
to the Company upon written notice thereof from the Company and shall take any
such other action reasonably requested by the Company as may be necessary or
advisable to avoid a violation of Section 409A(b)(3) of the Code. The Company
shall have the duty to notify the Trustee in writing of the commencement of a
“restricted period.” The Trustee shall have no duty to inquire as to the
existence of a “change in the employer’s financial health” and/or of a
“restricted period” and may conclusively presume that no “change in the
employer’s financial health” or “restricted period” exists in the absence of
written notice from the Company.

IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the parties
hereto.

 

Attest/Witness:     ALPHA NATURAL RESOURCES, INC.

 

    By:  

 

    Name:  

 

    Title:  

 

    Date:  

 

Attest/Witness:     T. ROWE PRICE TRUST COMPANY

 

    By:  

 

          Vice President

 

- 13 -



--------------------------------------------------------------------------------

    Name:  

 

    Date:  

 

 

- 14 -



--------------------------------------------------------------------------------

APPENDIX A

TO THE

ALPHA SERVICE COMPANIES RABBI TRUST AGREEMENT

LIST OF PARTICIPATING COMPANIES

(as of May 1, 2011)

List of Participating Companies

As of January 1, 2011, the following affiliated subsidiaries of Alpha Natural
Resources, Inc. had adopted the Alpha Service Companies Rabbi Trust Agreement
for the benefit of their respective eligible employees:

Alpha Coal Sales Co., LLC

Alpha Natural Resources Services, LLC

Maxxim Shared Services, LLC

As of May 1, 2011, the following affiliated subsidiaries of Alpha Natural
Resources, Inc. have adopted the Alpha Service Companies Rabbi Trust Agreement
for the benefit of their respective eligible employees:

Alpha Australia, LLC

Alpha Australia Services, LLC

Alpha India, LLC

 

- 15 -